The petitioner had his right ankle badly crushed in 1920, while at work for a subscriber to the Workmen's Compensation Fund. He was paid compensation for this injury on the basis of a thirty-five per cent disability which is the maximum amount permissible under the statute for the total loss of a foot. The ankle was treated for several years, and responded to the extent that petitioner resumed work in 1923 and continued to work until September, 1930, when he received a severe bruise on the same ankle. The compensation commissioner allowed him temporary compensation for the second injury, but refused an award for permanent disability. Petitioner complains of this refusal.
The evidence of the doctors is (in effect) that the petitioner has ankylosis of the ankle and tarsal bones, which is permanent; that the ankylosis is due to the first injury but has been aggravated by the second; and that petitioner can perform little if any manual labor with his foot in its present condition.
As the petitioner was paid the maximum statutory allowance for the entire loss of a foot (and the disability therefrom) as compensation for the first injury, the ruling of the commissioner must be affirmed. Otherwise, the petitioner would be compensated twice for the same loss, a sequence not contemplated by the Workmen's Compensation Law. Van Tassel v.Basic, etc., 216 A.D. R. (N.Y.) 774; Weber Co. v. Jeffery,161 Tenn. 142; Bowne v. Mills Co., (Conn.) 111 A. 215.
Affirmed. *Page 524